DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        TERRENCE COSGROVE,
                             Appellant,

                                     v.

                         BARBARA COSGROVE,
                              Appellee.

                               No. 4D18-1590

                           [October 25, 2018]

  Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312017DR000422.

  Jonathan R. Kaplan of Jonathan R. Kaplan, LLC, West Palm Beach,
and Nicole M. Cotton of Nicole M. Cotton, P.A., Sebastian, for appellant.

   Kevin M. Rollin of Napier & Rollin, PLLC, Vero Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.